DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Walters et al. (I) (US 4,822,761).
	Regarding claim 9, Walters et al. (I) discloses an apparatus for fluidizing catalyst comprising: a vessel (cooler, 53) comprising vertical nested tubes (71); an upper fluidization distributor (inlet means, 65) for delivering gas to an upper section of the vessel (53); and a lower fluidization distributor (inlet means (69) for delivering gas to a lower section of the vessel (53) below the upper section (see figure 2; and column 11, line 48 through column 15, line 48) and an apparatus for fluidizing catalyst comprising: a vessel (cooler, 53) comprising vertical nested tubes (83, 85); an upper fluidization distributor (inlet means, 93) for delivering gas to an upper section of the vessel (53); and a lower fluidization distributor (inlet means (91) for delivering gas to a lower section of the vessel (53) below the upper section (see figures 4 and 5 and column 21, line 11 through column 23, line 8).
an apparatus wherein said upper fluidization distributor (65) comprise a lateral pipe protruding through a wall of said vessel (53) (see figures 4 and 5 and column 21, line 11 through column 23, line 8).
	Regarding claim 12, Walters et al. (I) discloses an apparatus further comprising an intermediate fluidization distributor (inlet means, 67) for delivering gas to an intermediate section of said vessel (53) below said upper section and above said lower section (see figure 3; and column 11, line 48 through column 15, line 48).
	Regarding claim 13, Walters et al. (I) discloses an apparatus wherein said vessel (53) further is connected to a regenerator vessel that is connected to a catalytic reactor (see figures 2, 4 and 5; column 11, line 48 through column 15, line 48, and column 21, line 11 through column 23, line 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (I) (US 4,822,761) as applied to claim 9 above, and further in view of Walters et al. (II) (US 4,582,120).
	Regarding claim 10, Walters et al. fails to disclose an apparatus wherein said lower fluidization distributor comprise a longitudinal gas lance disposed between said nested tubes which emits gas below said upper section and to said lower section.
	Walters et al. (II) discloses an apparatus wherein said lower fluidization distributor comprise a longitudinal gas lance (20) disposed between said nested tubes (11) which emits gas below said upper section and to said lower section (see figure 1 and column 9, line 4 through column 10, line 38).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Walters et al. (I) with the teachings of Walters et al. (II) resulting in an apparatus wherein said lower fluidization distributor comprise a longitudinal gas lance disposed between said nested tubes which emits gas below said upper section and to said lower section in order to avoid, or at least minimize, high temperature deformation of such lances, conduits, or tubes and, hence, prevent the resulting localized erosion of cooler tubes (see Walters et al. (II) column 5, lines 23-30).

Allowable Subject Matter
Claims 1-8 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
a process for fluidizing a bed of catalyst in a vessel comprising internals and said bed of catalyst: fluidizing an upper section of the bed of catalyst by distributing gas below said upper section, through inlet means (69); and fluidizing a lower section of the bed of catalyst that is below said upper section by distributing gas below said lower section, through inlet means (65) (see figure 2 and column 11, line 48 through column 15, line 48).
	Johnson et al. discloses a catalyst cooler (30); fluidizing gas comprising air and distributed by a plurality of conduits enters cooler (30) via a conduit (36) at a rate regulated by a control valve (37); and the outlets for the fluidizing gas that enters via line (36) are located below the inlet for cooler (see figure 1 and column 4, lines 15-41).
	The prior art references fail to disclose or suggest the step of initiating said fluidizing of said upper section before initiating said fluidizing of said lower section.
Claims 2-8 depend on claim 1.
	Regarding claim 14, Walter et al. discloses a process for starting fluidization of a bed of catalyst in a catalyst cooler vessel (53) comprising internals and said bed of catalyst: fluidizing an upper section of the bed of catalyst by distributing gas below said upper section, inlet means (69); fluidizing a lower section of the bed of catalyst that is below said upper section by distributing gas below said lower section, through inlet means (65); combusting coke from spent catalyst in a regenerator vessel, in the regenerating zone (33) and disengaging hot catalyst from flue gas in said regenerator vessel, in the enlarges disengaging zone (43); and passing said hot catalyst to said catalyst cooler vessel (53) to said bed of catalyst to cool said hot catalyst; and passing said cooled catalyst to said regenerator vessel, through conduit (49) (see figure 3; column 9, lines 50-59); and column 11, line 48 through column 15, line 48).
Walters et al. (I) fails to disclose or suggest the step of initiating said fluidizing of said upper section before initiating said fluidizing of said lower section;                         
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774